Citation Nr: 0843680	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-28-270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which, in pertinent part, 
found that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
PTSD.  

As a matter of history, it is noted that in pertinent part of 
a March 2002 rating decision, the RO denied a claim for 
service connection for post-traumatic stress disorder (PTSD), 
finding that the veteran did not serve in combat and that the 
veteran had not furnished evidence of a verifiable inservice 
stressor event.  At the time of that decision, the veteran's 
claim file did not contain the completed PTSD questionnaire 
and lay statement which was received later in March 2002. 

In June 2002, the RO issued another rating decision, which 
included a review of the March 2002 PTSD questionnaire and 
lay statements.  By way of this decision, the RO again denied 
the claim for service connection for PTSD, finding once more 
that the veteran did not engage in combat and did not present 
evidence to establish that a verifiable stressor occurred.  
The veteran did not submit a notice of disagreement to that 
decision; and as such, the decision became final. 

In pertinent part of the June 2006 rating decision, the RO 
declined to reopen a claim of entitlement to service 
connection for PTSD.  The veteran initiated an appeal as to 
that decision by filing a notice of disagreement in August 
2006.  After the RO issued a statement of the case on the 
matter in July 2007, the veteran perfected an appeal by 
submitting a substantive appeal (VA Form 9) in August 2007. 

In August 2008, the service organization representing the 
veteran, the North Carolina Department of Administration, a 
Division of Veteran's Affairs, revoked its Power of Attorney 
to continue to represent the veteran.  As of the date of this 
decision, the veteran is no longer represented by a VA 
accredited representative.  

FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran did not perfect an appeal as to that 
decision.

2.  None of the additional pertinent evidence received since 
the June 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim for entitlement to 
service connection for PTSD, or raises a reasonable 
possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the June 2002 rating decision 
is not new and material; the requirements to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and it dealt 
with VA's duties to notify and assist a veteran with regard 
to his or her claim for benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The VCAA requires VA to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA will inform the veteran which 
information and evidence VA will seek to provide, and which 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b). VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.   Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished elements in order to reopen the previously 
denied claim.  Id. 

In this case, VA satisfied the notification requirements of 
the VCAA by means of four letters provided to the veteran 
between April 2005 and February 2006.  In each of those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection for PTSD. 

Within the April 2005, July 2005 and January 2006 letters, 
the RO advised the veteran of the basis for the previous 
denial of the claim (no verifiable inservice stressors), and 
of what types of evidence constituted both "new" and 
"material" evidence that was necessary to reopen the denied 
claim.  In the July 2005 and January 2006 letters, the RO 
identified for the veteran the specific information he needed 
to provide in order for VA to verify the veteran's claimed 
inservice stressor.  In each letter, VA noted what evidence 
and information the veteran was required to provide and what 
evidence and information that VA was required to provide. 

Based on the evidence the veteran submitted, the RO re-
adjudicated the veteran's claim in June 2006.  As noted 
above, the RO declined to reopen it.  The veteran was 
notified of the decision, and he submitted a notice of 
disagreement in August 2006.   The veteran was provided with 
a statement of case in July 2007. 

On review of the claims file, it appears that the veteran has 
been provided with numerous notification letters, and he has 
been given every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below. 

The Board notes that the RO has made several attempts to 
assist the veteran in verifying his claimed inservice 
stressors; however, as discussed below, the veteran has not 
provided sufficient information to send to the U.S. Army & 
Joint Services Records Research Center (JSRRC) (formerly the 
U.S. Armed Services Center for Unit Records Research (CURR)) 
for verification.  The Board also notes that the RO twice 
attempted to call the veteran in January 2006, but was unable 
to reach the veteran in both attempts.  


II.	Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened prior to addressing the merits of the 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  In order to reopen the veteran's claim, 
the Board must first determine whether the veteran has 
submitted new and material evidence.  38 C.F.R. § 3.156.

With respect to whether the previously denied claim is final 
and new and material evidence is necessary to reopen it, the 
following applies.  Rating decisions are final and binding 
based on the evidence in the file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c).  

The RO denied the veteran's claim for service connection for 
PTSD in the June 2002 rating decision, finding that the 
available evidence at that time did not show combat and did 
not include evidence of verifiable inservice stressors.  The 
veteran did not file a notice of disagreement (NOD) to 
initiate an appeal and the decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, the Board must consider 
all the evidence since the last final denial of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The new evidence 
received is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

A review of the applicable law pertaining to service 
connection for PTSD is helpful in determining whether the 
veteran has submitted any new and material evidence.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressors 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy".  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat is determined on a 
case-by-case basis, and it requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Morgan v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Here, the veteran's 
service records did not indicate that he received medals or 
citations consistent with combat engagement.  Without such 
evidence, the veteran must provide some evidence which 
corroborates his assertions regarding his stressor event.  
Monreau v. Brown, 9 Vet. App. 389, 395 (1996); see Zarycki, 9 
Vet. App. at 98. 

The evidence available at the time of the last final denial 
in June 2002 showed that the veteran had been diagnosed with 
PTSD, and that the PTSD was, in part, related to his service 
in Vietnam.  The RO denied the veteran's claim because the 
evidence available at the time did not include sufficient 
credible evidence to verify that the claimed inservice 
stressor actually occurred.  

In the March 2002 PTSD questionnaire and lay statements, the 
veteran provided a description of his inservice stressors.  
He stated that while performing his duties to salvage downed 
military equipment he saw people step on land mines; he found 
small body parts in the vehicles that he salvaged; and his 
salvage vehicle received incoming rockets.  The available 
evidence at that time included the veteran's PTSD 
questionnaire and lay statements and his service records 
including his a notation showing that his military 
occupational specialty was that of a textile repairman. 

In the questionnaire and statements, the veteran provided the 
following additional information: the geographic location 
where the stressor events occurred (Quang Tri, Dong Hot 
Province in Northern Section of Vietnam); the dates of 
service in Vietnam (from November 7, 1968 to October 29, 
1969); and his unit information, (Company A, 1st Battalion, 
Support Troops, 63rd Maintenance attached to the 25th 
Infantry to salvage tanks, trucks, jeeps).  He stated that 
there was no serious casualty in his unit, only casualties to 
the Army Infantry soldiers and Marines in the mine fields.  
The RO was unable to verify the veteran's claimed inservice 
stressors based on this information.  As a result, in the 
June 2002 rating decision the RO denied the veteran's claim 
for service connection for PTSD. 

Thus, in order for the Board to reopen the claim for service 
connection for PTSD, the Board must find that there is some 
new and material evidence submitted since the last final 
decision in June 2002.  To be "new", this evidence must not 
be redundant of that which was already on file in 2002.  To 
be "material", this new evidence must relate to an 
unestablished fact necessary to substantiate the claim.  
Here, that unestablished fact is the absence of a verified 
inservice stressor event.  Consequently, new and material 
evidence in this regard would have to relate to information 
that can verify the veteran's claimed inservice stressor.  
Finally, this new and material evidence must raise a 
reasonable possibility of substantiating the claim.  

In support of his March 2005 application to reopen his claim, 
the veteran has submitted the following evidence: statements 
in support of his claim received May 2005 and March 2006; and 
statements in the August 2006 notice of disagreement (NOD), 
submitted with an excerpt from a November 2004 Board decision 
pertaining to another veteran. 

In the May 2005 and March 2006 statement, the veteran 
provided the following additional information regarding his 
assignment in Quang Tri.  He stated he was assigned to the 
Headquarter Main Support Company, 63rd Maintenance Battalion.  
He noted in the May 2005 statement that also stationed in the 
area at that time was the 199th Light Army Infantry, 1st 
Battalion, and the 9th Marine Division.  Through these 
statements, the veteran did not provide any new and material 
evidence.  Specifically, he did not provide any specific 
information such as names of fallen soldiers, dates and 
location of enemy engagements to verify his claimed inservice 
stressors.  

Turning to the August 2006 NOD, with the excerpt from a 
November 2004 Board decision pertaining to another veteran, 
the Board cannot accept an excerpt from a prior Board 
decision as new and material evidence in the instant matter.  
The facts and findings in the prior Board decision pertain to 
that veteran's case and not to the case at hand.  While it 
appears that the excerpt from the prior Board decision 
indicates that another Veterans Law Judge accepted another 
veteran's reported stressor occurrence at Quang Tri Combat 
Base, any finding in that prior Board decision is based on 
evidence associated with the record of that veteran in that 
other appeal.  The findings of another judge, based on 
evidence from another case - evidence that is not in the 
claims file for the veteran at the heart of this decision, is 
not evidence in the instant case.  The Board is not bound by 
findings found in previous Board decisions.  Further, any 
finding made in that prior Board decision only pertains to 
the veteran who submitted that appeal.  Such a finding is 
based on the evidence related to that veteran's service 
record and the evidence in that veteran's claims file.   That 
decision does not provide any specific findings or evidence 
to verify the instant veteran's claimed inservice stressors 
in his appeal.  As such, the excerpt from the other Board 
decision is not new and material evidence in this case.

After a careful review of the claims file, the Board finds 
that since the last final decision in June 2002, no new and 
material evidence has been received to reopen the veteran's 
claim.  To the extent the statements added since 2002 address 
the unestablished fact necessary to substantiate the claim 
(evidence that can be used to verify a stressor), the 
additional evidence only provides general information 
regarding the veteran's service and does not provide VA with 
specific information necessary to verify the veteran's 
claimed inservice stressors.  In the veteran's correspondence 
with VA since June 2002, he has only provided cumulative or 
redundant information pertaining to his service in Vietnam; 
he does not provide new evidence related to unestablished 
fact necessary to substantiate his claim.  

While VA has requested on more than one occasion that the 
veteran submit any specific information that can assist in 
verifying his reported inservice stressor events, the veteran 
has not done so.  Ideally, the veteran should have supplied 
the information referred to in the January 2006 and July 2005 
notifications from the RO.  The RO notified the veteran that 
in order for VA to verify that the veteran experienced 
incoming rocket fire, he needed to submit specific 
information concerning the circumstances, to include the 
dates (to within 60 days) of this occurrence, his unit 
assignment, the location of this incident, and any 
information identifying any other involved individuals, 
including their names, ranks, and units of assignment.  
Further, the veteran was notified that in order for VA to 
verify that veteran witnessed people step on mines, he needed 
to provide the names of the casualties he witnessed step on 
mines, dates (to within 60 days) of the occurrence, the 
location, his unit of assignment, and the casualties unit of 
assignment.  The veteran needed to at least provide some 
other specific information to allow VA to attempt to verify 
his claimed inservice stressors.  Here, VA sought to assist 
the veteran in substantiating his claim by informing him of 
precisely what would constitute new and material evidence to 
reopen the matter.  New and material evidence has not been 
received and the matter may not be reopened.  



ORDER

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is denied. 




____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


